In a habeas corpus proceeding pursuant to section 72 of the Domestic Relations Law to determine the visitation rights of the petitioner grandparents, they appeal from an order of the Supreme Court, Nassau County, entered February 18, 1976, which, after a hearing, dismissed the proceeding. Order reversed, on the law and the facts, without costs or disbursements, writ sustained, and matter remanded to Special Term for further proceedings consistent herewith. "Animosity between the mother of the children and their grandparents is not a proper basis for the denial of visitation privileges to the grandparents; nor is it a proper yardstick by which to measure the best interests of the children” (Lo Presti v Lo Presti, 51 AD2d 578). "Visits with a grandparent are often a precious part of a child’s experience and there are benefits which devolve upon the grandchild from the relationship with his grandparents which he cannot derive from any other relationship. Neither the Legislature nor this Court is blind to human truths which grandparents and grandchildren have always known” (Mimkon v Ford, 66 NJ 426, 437). Accordingly, the instant writ should have been sustained. We remand the proceeding to Special Term to fix (1) the visitation privileges of the grandparents and (2) the conditions for the exercise thereof. Martuscello, Acting P. J., Cohalan, Damiani, Shapiro and Titone, JJ., concur.